Exhibit 99.1 United States Gasoline Fund, LP Monthly Account Statement For the Month Ended February 28, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 330,494 Unrealized Gain (Loss) on Market Value of Futures 1,142,749 Interest Income 6,089 ETF Transaction Fees 4,000 Total Income (Loss) $ 1,483,332 Expenses Investment Advisory Fee $ 13,986 Brokerage Commissions 5,353 NYMEX License Fee 572 Non-interested Directors' Fees and Expenses 146 Other Expenses 11,480 Total Expenses 31,537 Expense Waiver (7,983) Net Expenses $ 23,554 Net Gain (Loss) $ 1,459,778 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 2/1/09 $ 25,839,027 Additions (500,000 Units) 10,377,657 Net Gain (Loss) 1,459,778 Net Asset Value End of Period $ 37,676,462 Net Asset Value Per Unit (1,600,000 Units) $ 23.55 To the Limited Partners of United States Gasoline Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended February 28, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Gasoline Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
